DETAILED ACTION
Status of Application 
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 49-53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agarwal et al. (US 20150283287 A1) hereinafter Agarwal.
 	Regarding claims 49-53, Agarwal discloses a composition for treatment of a wound [0054], comprising selenium based antimicrobials such as 7-azabenzisoselenazol-3(2H)-ones, selenium disulfide, and selenides; and silver based antimicrobials (e.g., silver sulfadiazine, ionic silver, elemental silver, silver nanoparticles)).  With respect to selenides, with the use of standard and variations of 
 	These teachings clearly anticipate the above claims.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
     obviousness or  nonobviousness.

	Claims 54-68 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (US 20150283287 A1) hereinafter Agarwal as applied to claims 49-53 above, and further in view of Singh (US 20080319092 A1).
 	Regarding claims 54-68, Agarwal does not explicitly disclose the composition comprising silver nitrate and an organoselenium in an embodiment.
 	However, Singh is drawn to transdermal compositions [0002], comprising antibiotic ingredients including silver nitrate [0043], ebselen [0044], selenomethionine [0068, 0077], silver sulfadiazene [0077].
 	Singh discloses the transdermal formulation may be applied to the skin by a fixed or variable metered dose application such as a metered dose aerosol, a stored-energy metered dose pump or a manual metered dose pump. The application is most preferably performed by means of a topical metered dose spray combined with an actuator nozzle shroud which together accurately control the amount and/or uniformity of the dose applied [0156]. The drug delivery system may be a unit volume dispenser [0157]. 

 	One of skill in the art would have been motivated to do so because Singh discloses compositions that are also in the field of wound treatment similar to Agarwal, and Singh discloses a unit volume dispenser allows for accurately controlling the amount of doses applied [0156], taking advantage of the benefits wherein transdermal application of active agents avoids first pass metabolism and can alleviate some of the problems associated with oral delivery of an active agent to the gastrointestinal (GI) tract. By avoiding or reducing delivery of an active to the GI tract, a topical dosage form can reduce the incidence of adverse GI events.  A topical dosage form also offers a simple means of administration [0002].
 	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
 	Agarwal discloses a composition for treatment of a wound, comprising: a silver salt; comprising silver nitrate [0054]. 
 	Agarwal discloses selenium based antimicrobials such as 7-azabenzisoselenazol-3(2H)-ones, selenium disulfide, and selenides.  With respect to selenides, with the use of standard and variations of typical protein and carbohydrate 
 	Regarding claim 7, Agarwal does not explicitly disclose wherein the organoselenium agent comprises an ebselen. However, Singh discloses the transdermal composition comprising ebselen [0044].
 	Singh discloses auranofin [0048].
 	Agarwal discloses the presence of antimicrobials including copper [0223].
 	Agarwal discloses the presence of selenium based antimicrobials such as 7-azabenzisoselenazol-3(2H)-ones [0243].
 	Agarwal discloses the concentration of silver ions in silver nitrate solution is 0.005 mM to 5 mM [0054]. Agarwal discloses the composition comprising selenium based antimicrobials such as 7-azabenzisoselenazol-3(2H)-ones, selenium disulfide, and selenides; and silver based antimicrobials (e.g., silver sulfadiazine, ionic silver, elemental silver, silver nanoparticles)).  With respect to selenides, with the use of standard and variations of typical protein and carbohydrate attachment chemistries, carboxyl and amino containing selenides may be routinely attached to many polymers, peptides, antibodies, steroids and drugs [0243]. One of ordinary skill in the art would reasonably find success in formulating the composition having a silver-containing agent and the organoselenium agent in a molar ratio of about 1:4, 1:8, or 1:16, and thus combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
 	Agarwal discloses PEMs with this latter silver loading also mediated a 5 log.sub.10 CFU decrease in bacterial counts in suspensions of P. aeruginosa (gram 
 	Agarwal discloses the concentration of silver ions in the silver nitrate solution (liquid dosage form) is from 0.005 mM (5 microM) [0054]. Singh discloses transdermal compositions [0002], comprising antibiotic ingredients including silver nitrate [0043] and ebselen [0044]. Singh does not explicitly disclose wherein ebselen is present in about 40 or about 80 microM, however, one of ordinary skill in the art would reasonably find success in formulating the composition wherein ebselen is present in about 40 or about 80 microM, because Agarwal and Singh both disclose compositions for treating wounds, using the range of silver from 0.005 mM to 5mM, and thus combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
 	Agarwal discloses a method for treating a wound comprising providing a subject with a wound and contacting the wound with an article or composition as described above [0049, 0052], wherein PEMs with this latter silver loading also mediated a 5 log.sub.10 CFU decrease in bacterial counts in suspensions of P. aeruginosa (FIG. 39) [0442].
 	Agarwal discloses a method for treating a wound comprising providing a subject with a wound and contacting the wound with an article or composition as described above [0049, 0052].

7-azabenzisoselenazol-3(2H)-ones, selenium disulfide, and selenides; and silver based antimicrobials (e.g., silver sulfadiazine, ionic silver, elemental silver, silver nanoparticles)).  With respect to selenides, with the use of standard and variations of typical protein and carbohydrate attachment chemistries, carboxyl and amino containing selenides may be routinely attached to many polymers, peptides, antibodies, steroids and drugs [0243].
 	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46
USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -
706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR
1.321(b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 49-54, 59-61, 63, and 68 are rejected on the ground of nonstatutory double patenting over claims 1-4, 11, 14, 15, 16, 17, and 22-24 of US Patent 10,653,717 B2. 
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that 
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
	Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose metal-containing agent and an organoselenium agent.
	Claim 1 of the ‘717 Patent requires a silver-containing agent and an organoselenium agent, and wherein the organoselenium agent comprises an ebselen, which fulfills the metal-containing agent and an organoselenium agent as required in the instant application.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615